DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/559,922 filed on September 04, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/15/2021 responding to the Office action mailed on 01/22/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5, 7, 8, 10-16, 18, 20, 22, 23, and newly added claims 24 and 25.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 2, 3, and 7 directed to a species that was non-elected without traverse.  Accordingly, claims 2, 3, and 7 have been cancelled.
The application has been amended as follows:
In the claims:
Cancel claims 2, 3, and 7.

Allowable Subject Matter           
Claims 1, 4, 5, 8, 10-16, 18, 20, and 22-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 8, and 16, the prior art of record Takase (US 2012/0268631) and Lin (US 2015/0070552) disclose most aspects of the claimed invention.
However, regarding claim 1 they do not disclose that “a first angle between the first sidewall and a top surface of the semiconductor substrate is closer to 90 degrees than a second angle between the second sidewall and the top surface of the semiconductor substrate”.
With respect to claim 8, they do not disclose that “performing a first etch into the dielectric layer, wherein the first etch stops on the etch stop layer and forms a plurality of dielectric openings individual to the pixel sensors and respectively overlying the individual pixel sensors, and wherein the dielectric layer has first sidewalls in the dielectric openings and at a first angle relative to a top surface of the semiconductor substrate; performing a second etch into the etch stop layer through the dielectric openings and using the dielectric layer as a mask, wherein the etch stop layer has second sidewallsP20150106US02App. No. 16/559,922Page 5 in the dielectric openings and at a second angle relative to the top surface of the semiconductor substrate, and wherein the second angle is greater than the first angle”.
With respect to claim 16, they do not disclose that “the first and second dielectric layers respectively have a first sidewall and a second sidewall concurrently exposed in the dielectric opening; wherein a width of the dielectric opening has a first rate of change from a bottom of the first sidewall to a top of the first sidewall and further has a second rate of change from a bottom of the second sidewall to a top of the second sidewall, and wherein the first rate has a lesser magnitude than the second rate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814